Exhibit 10.3


EXECUTION VERSION


MANAGEMENT SERVICES AGREEMENT
THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated as of this 31st day
of January, 2018, is made and entered into by and among N1 Liquidating Trust, a
Maryland statutory trust (the “Trust”), N1 Hendon Holdings, LLC, a Delaware
limited liability company (“Holdco”), and CNI NSI Advisors, LLC, a Delaware
limited liability company.
RECITALS
WHEREAS, the board of directors of NorthStar Real Estate Income Trust Inc., a
Maryland corporation (“NorthStar I”), and the stockholders of NorthStar I have
approved the merger (the “NorthStar I Merger”) of NorthStar I with and into
Colony NorthStar Credit Real Estate, Inc., a Maryland corporation (“CLNC”), and
the other transactions contemplated by the Amended and Restated Master
Combination Agreement, dated as of November 20, 2017 (the “Combination
Agreement”), by and among NorthStar I, NorthStar Real Estate Income Trust
Operating Partnership, LP, a Delaware limited partnership and the operating
partnership of NorthStar I (“NorthStar I OP”), Colony Capital Operating Company,
LLC (“CLNS OP”), a Delaware limited liability company and the operating company
of Colony NorthStar, Inc., a Maryland corporation, NRF RED REIT Corp., a
Maryland corporation and an indirect subsidiary of CLNS OP, NorthStar Real
Estate Income II, Inc., a Maryland corporation (“NorthStar II”), NorthStar Real
Estate Income Operating Partnership II, LP, a Delaware limited partnership and
the operating partnership of NorthStar II, CLNC, and Credit RE Operating
Company, LLC, a Delaware limited liability company and wholly owned subsidiary
of CLNC, which other transactions include a plan for the distribution to the
stockholders of NorthStar I of the Excluded Asset (as defined below), in
accordance with Maryland law (the “Plan”), prior to the NorthStar I Merger;
WHEREAS, the Plan contemplates that prior to consummation of the NorthStar I
Merger, NorthStar I OP will transfer, or cause to be transferred, the Excluded
Asset to a limited liability company formed to hold, service and receive the
proceeds of any sale of the Excluded Asset;
WHEREAS, Holdco was formed as a subsidiary of NorthStar I pursuant to the
Delaware Limited Liability Company Act, as amended, by the filing of a
Certificate of Formation with the Secretary of State of the State of Delaware on
January 25, 2018, in order to serve as such limited liability company;
WHEREAS, in accordance with the Plan, NorthStar I OP has caused the transfer of
the Excluded Asset to Holdco;
WHEREAS, CFI Hendon Holdings, LLC (including any of its assignees or successors,
the “Senior Interest Holder”) and Holdco have entered into that certain
Participation Agreement, dated as of January 31, 2018, by and among the Senior
Interest Holder and Holdco (as may be amended, restated, revised or supplemented
from time to time, the “Participation Agreement”), pursuant to which (i) the
Senior Interest Holder has purchased the Senior Participation Interest (as
defined below) and (ii) Holdco has retained the Retained Asset (as defined
below);
WHEREAS, the Trust was formed on January 5, 2018 by filing a Certificate of
Trust with the State Department of Assessments and Taxation of Maryland;
WHEREAS, in accordance with the Plan, NorthStar I has entered into an Agreement
and Declaration of Trust, dated as of January 31, 2018 (the “Trust Agreement”),
with the trustees of the Liquidating Trust named therein (the “Trustees”);
WHEREAS, concurrently with the execution of this Agreement, NorthStar I is
transferring all of its ownership interests in Holdco to the Trust;
WHEREAS, Northstar I intends to cause the units of beneficial interest in the
Trust (“Units”) to be distributed to the stockholders of NorthStar I prior to
the effective time of the NorthStar I Merger;
WHEREAS, under the Trust Agreement, the Trustees shall administer the Trust in
order to hold and ultimately dispose of the Retained Asset and, upon
satisfaction of all related liabilities and obligations, to cause the residue of
the proceeds of such disposition to be distributed to holders of Units in
accordance with the terms thereof;


1

--------------------------------------------------------------------------------




WHEREAS, following the transfer by NorthStar I of all of its ownership interests
in Holdco to the Trust, the Trust will be the managing member of Holdco and will
conduct all its business and hold its ownership interest in the Retained Asset
through Holdco or other Trust Subsidiaries (as defined below);
WHEREAS, the Trust and Holdco desire to avail themselves of the experience,
sources of information, advice, assistance and certain facilities of the Advisor
(as defined below) and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Trustees, as provided herein; and
WHEREAS, the Advisor (as defined below) is willing to undertake to render such
services, subject to the supervision of the Trustees, on the terms and
conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein, the receipt and sufficiency of which being hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:
1.    DEFINITIONS.  Unless otherwise expressly stated, as used herein, the
following terms shall have the following meanings:
“Advisor” shall mean CNI NSI Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Trust, Holdco or any person or entity to
which CNI NSI Advisors, LLC or any successor advisor subcontracts substantially
all of its functions. Notwithstanding the forgoing, a Person hired or retained
by CNI NSI Advisors, LLC to perform asset, property or securities management and
related services for the Trust or Holdco that is not hired or retained to
perform substantially all of the functions of CNI NSI Advisors, LLC with respect
to the Trust or Holdco as a whole shall not be deemed to be an Advisor.
“Advisor Covered Person” shall have the meaning set forth in Section 16(a) of
this Agreement.
“Affiliate” or “Affiliated” shall mean, with respect to any Person, any Person
directly or indirectly controlling, controlled by or under common control with
such other Person. As used herein, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities or other
interests, by contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
“Board of Trustees” shall refer to the persons holding such office, as of any
particular time, under the Trust Agreement of the Trust, whether they be
Trustees named therein or additional or successor Trustees.
“Cause” shall mean, with respect to the termination of this Agreement, fraud,
criminal conduct or willful misconduct by the Trust, Holdco or the Advisor, as
applicable, or a material breach of this Agreement by the Trust, Holdco or the
Advisor, as applicable, which has not been cured within thirty (30) days
following the delivery by the non-breaching party to the breaching party of
notice of such breach.
“CLNC” shall have the meaning set forth in the recitals to this Agreement.
“CLNS OP” shall have the meaning set forth in the recitals to this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“Combination Agreement” shall have the meaning set forth in the recitals to this
Agreement.


2

--------------------------------------------------------------------------------




“Disposition” shall mean a sale of the Retained Asset (subject to the terms and
conditions of the Participation Agreement).
“Distributions” shall mean any distributions of money or other property by the
Trust to Unitholders, including, but not limited to, distributions that may
constitute a return of capital for federal income tax purposes.
“Excluded Asset” means the asset described in Exhibit A hereto.
“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America from time to time.
“Holdco” shall have the meaning set forth in the preamble of this Agreement.
“Holdco LLC Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of N1 Hendon Holdings, LLC, dated as of January 31,
2018, as may be amended from time to time.
“Indemnified Party” shall have the meaning set forth in Section 16(b) of this
Agreement.
“Indemnifying Party” shall have the meaning set forth in Section 16(c) of this
Agreement.
“Independent Trustees” shall have the meaning set forth in the Trust Agreement.
“Losses” shall have the meaning set forth in Section 16(a) of this Agreement.
“Management Fee” shall mean a fee paid to the Advisor as compensation for
services rendered in connection with the management and Disposition of the
Trust’s assets. The Management Fee shall consist of a monthly fee equal to
one-twelfth of 1.25% of the fair market value of the Trust’s net assets.
“NorthStar I” shall have the meaning set forth in the recitals to this
Agreement.
“NorthStar I Merger” shall have the meaning set forth in the recitals to this
Agreement.
“NorthStar I OP” shall have the meaning set forth in the recitals to this
Agreement.
“NorthStar II” shall have the meaning set forth in the recitals to this
Agreement.
“Participation Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Person” shall mean an individual, corporation, partnership, trust, joint
venture, limited liability company or other entity.
“Plan” shall have the meaning set forth in the recitals to this Agreement.
“Retained Asset” shall mean the “Junior Participation Interest” with respect to
the Excluded Asset, as such term is defined in the Participation Agreement.
“Senior Interest Holder” shall have the meaning set forth in the recitals to
this Agreement.
“Senior Participation Interest” shall mean the “Senior Participation Interest”
with respect to the Excluded Asset, as such term is defined in the Participation
Agreement.
“Termination Date” shall mean the date of termination of this Agreement.
“Trust” shall have the meaning set forth in the preamble of this Agreement.
“Trust Agreement” shall have the meaning set forth in the recitals to this
Agreement.


3

--------------------------------------------------------------------------------




“Trust Covered Person” shall have the meaning set forth in Section 16(b) of this
Agreement.
“Trust Subsidiary” shall mean (i) Holdco and (ii) any corporation, partnership,
limited liability company, joint venture, business trust, real estate investment
trust or other organization, whether incorporated or unincorporated, or other
legal entity directly or indirectly owned by Holdco.
“Trustee” shall mean a member of the Board of Trustees of the Trust.
“Units” shall have the meaning set forth in the recitals to this Agreement.
“Unitholders” shall mean the holders of the Units.
2.    APPOINTMENT.  The Trust and Holdco hereby appoint the Advisor to serve as
their advisor on the terms and conditions set forth in this Agreement, and the
Advisor hereby accepts such appointment.
3.    DUTIES OF THE ADVISOR.  The Advisor undertakes to use its commercially
reasonable efforts to provide management, sale, disposition and/or liquidation
services with respect to the Retained Asset, and to provide administrative
services to the Trust and any Trust Subsidiaries, as determined and adopted from
time to time by the Board of Trustees. In performance of this undertaking,
subject to the supervision of the Board of Trustees and consistent with the
provisions of the Trust Agreement and the Holdco LLC Agreement, and subject to
the condition that any investment advisory services provided with respect to
securities shall be provided by a registered investment adviser, the Advisor
shall, either directly or by engaging an Affiliated or non-Affiliated Person:
(a)    provide the daily management for the Trust and the Trust Subsidiaries and
perform and supervise the various administrative functions reasonably necessary
for the management of the Trust and the Trust Subsidiaries, including, without
limitation: (i) provide or arrange for administrative services and items, legal
and other services, office space, office furnishings, personnel and other items
necessary and incidental to the Trust’s and the Trust Subsidiaries’ business and
operations; (ii) maintain accounting data and any other information requested
concerning the activities of the Trust and the Trust Subsidiaries as shall be
required to prepare and to file any required periodic financial reports with the
Securities and Exchange Commission and any other regulatory agency, including,
without limitation, annual financial statements; (iii) oversee tax and
compliance services and risk management services and coordinate with appropriate
third parties, including, without limitation, independent accountants and other
consultants, on related tax matters; (iv) manage and coordinate with the
transfer agent the payment of Distributions to Unitholders; (v) consult with and
assist the Board of Trustees in evaluating and obtaining adequate insurance
coverage based upon risk management determinations; (vi) provide the Board of
Trustees with updates related to the overall regulatory environment affecting
the Trust and the Trust Subsidiaries, as well as managing compliance with such
matters; (vii) consult with the Board of Trustees with respect to the governance
structure and appropriate policies and procedures related thereto;
(viii) oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Trust and the Trust Subsidiaries to comply with
applicable law; (ix) manage communications with Unitholders, including, without
limitation, answering phone calls, preparing and sending written and electronic
reports and other communications; and (x) establish technology infrastructure to
assist in providing Unitholder support services and investor relations;
(b)    investigate, select, and, on behalf of the Trust and the Trust
Subsidiaries, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including, but
not limited to, consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including, without
limitation, Affiliates of the Advisor, and Persons acting in any other capacity
deemed by the Advisor necessary or desirable for the performance of any of the
foregoing services, including, but not limited to, entering into contracts in
the name of the Trust and the Trust Subsidiaries with any of the foregoing;
(c)    consult with the Board of Trustees and officers of the Trust and the
Trust Subsidiaries and assist the Board of Trustees in the formulation and
implementation of the Trust’s financial policies, and, as necessary,


4

--------------------------------------------------------------------------------




furnish the Board of Trustees with advice and recommendations with respect to
the making of investments consistent with the purpose, investment objectives and
policies of the Trust and in connection with any borrowings proposed to be
undertaken by the Trust or any Trust Subsidiary;
(d)    obtain the prior approval of the Board of Trustees, any particular
Trustees specified by the Board of Trustees or any committee thereof, as
applicable, for any Disposition of the Retained Asset;
(e)    pursue a Disposition of the Retained Asset within the discretionary
limits and authority as granted by the Board of Trustees;
(f)    obtain reports (which may but are not required to be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of the
Trust’s assets;
(g)    from time to time, or at any time reasonably requested by the Board of
Trustees, make reports to the Board of Trustees of its performance of services
to the Trust and the Trust Subsidiaries under this Agreement, including, but not
limited to, reports with respect to potential conflicts of interest involving
the Advisor or any of its Affiliates;
(h)    provide the Trust and the Trust Subsidiaries with all necessary cash
management services;
(i)    consult with the Board of Trustees and provide assistance with the
evaluation and approval of any potential Disposition or other material
restructuring or modification of the terms governing the Retained Asset;
(j)    structure and negotiate the terms and conditions of transactions pursuant
to which a Disposition may be made;
(k)    perform all duties (including the granting of any consent) of the
Trustees as set forth in Section 3.03 of the Trust Agreement;
(l)    do all things necessary to assure its ability to render the services
described in this Agreement; and
(m)    before such transactions are completed, notify and obtain the approval of
a majority of the Board of Trustees, including a majority of the Independent
Trustees, for all transactions with Affiliates.
Notwithstanding the foregoing, the Advisor may delegate any or all of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Section 3,
subject to the prior consent of the Board of Trustees if all or substantially
all of such duties are delegated to a Person who is not an Affiliate of the
Advisor.
4.    AUTHORITY OF ADVISOR.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Board of Trustees over the management of the Trust,
the Board of Trustees hereby delegates to the Advisor the authority to
(i) structure the terms and conditions of transactions pursuant to which a
Disposition will be made, (ii) oversee Affiliated and non-Affiliated Persons
with whom the Advisor contracts to perform certain of the services required to
be performed under this Agreement, (iii) manage communications with Unitholders,
and (iv) manage public reporting, internal controls, accounting and other
record-keeping functions and general corporate services for the Trust and the
Trust Subsidiaries.
(b)    In connection with a proposed Disposition, the Advisor will deliver to
the Board of Trustees or to any delegated committee of the Board of Trustees or
other group of Trustees, as the case may be, all documents and other information
required by them to properly evaluate such proposed Disposition. The prior
approval of a majority of the Board of Trustees (including, in the case of a
Disposition to an Affiliate, a majority of the Independent Trustees) will be
required for any Disposition.


5

--------------------------------------------------------------------------------




5.    BANK ACCOUNTS.  The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Trust or the Trust Subsidiaries,
or in the name of the Trust or the Trust Subsidiaries, and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Trust or the Trust Subsidiaries, under such
terms and conditions as the Board of Trustees may approve; provided, that no
funds shall be commingled with the funds of the Advisor and the Advisor shall
from time to time render appropriate accountings of such collections and
payments to the Board of Trustees and to the auditors of the Trust.
6.    RECORDS; ACCESS.  The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Board of Trustees and by counsel, auditors and authorized agents of the Trust,
at any time or from time to time during normal business hours. The Advisor shall
at all reasonable times have access to the books and records of the Trust and
the Trust Subsidiaries.
7.    RELATIONSHIP WITH TRUSTEES.  Members, managers, directors, officers and
employees of the Advisor or an Affiliate of the Advisor may serve as a Trustee
and as officers of the Trust and its subsidiaries, except that no member,
manager, director, officer or employee of the Advisor or its Affiliates who also
is a Trustee or officer of the Trust or its subsidiaries shall receive any
compensation from the Trust for serving as a Trustee or officer of the Trust or
its subsidiaries other than reasonable reimbursement for travel and related
expenses incurred in attending meetings of the Board of Trustees.
8.    MANAGEMENT FEE. The Advisor shall receive the Management Fee as
compensation for services rendered hereunder. The Advisor shall compute each
installment of the Management Fee within twenty (20) days after the end of the
calendar month with respect to which such installment is payable. A copy of the
computations made by the Advisor to calculate such installment of the Management
Fee shall thereafter promptly be delivered to the Trust and, upon such delivery,
payment of such installment of the Management Fee shown therein shall be due and
payable in cash no later than the date that is ten (10) days after the date of
the delivery to the Trust of such computations. Payment of the Management Fee
may be waived or deferred, in whole or in part, from time to time, by the
Advisor (without interest).
9.    EXPENSES.
(a)    In addition to the compensation paid to the Advisor pursuant to Section 8
and subject to the limitations below, the Trust or the Trust Subsidiaries, as
the case may be, shall pay directly or reimburse the Advisor for all of the
expenses paid or incurred by the Advisor in connection with the services it
provides to the Trust and the Trust Subsidiaries pursuant to this Agreement,
including, but not limited to:
(i)    the actual cost of goods and services used by the Trust or the Trust
Subsidiaries and obtained from Persons not affiliated with the Advisor,
including, without limitation, brokerage fees paid in connection with the
purchase and sale of any securities;
(ii)    interest and other costs for borrowed money, including, without
limitation, discounts, points and other similar fees;
(iii)    taxes and assessments on income or assets of the Trust or the Trust
Subsidiaries and any other taxes otherwise imposed on the Trust or the Trust
Subsidiaries;
(iv)    costs associated with insurance required in connection with the business
of the Trust or the Trust Subsidiaries or by the Trust’s officers and Trustees;
(v)    expenses of managing and operating assets owned by the Trust or the Trust
Subsidiaries, whether payable to an Affiliate of the Trust or a non-Affiliated
Person;
(vi)    all expenses in connection with payments to the Trustees and meetings of
the Trustees and Unitholders;


6

--------------------------------------------------------------------------------




(vii)    expenses associated with a Disposition or other restructuring or
modification of the terms governing the Retained Asset;
(viii)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Trust to the Unitholders;
(ix)    expenses of organizing, revising, amending, converting, modifying, or
terminating the Trust or the Trust Agreement;
(x)    expenses of maintaining communications with Unitholders, including,
without limitation, the cost of preparating, printing, and mailing annual
reports and other Unitholder reports, proxy statements and other reports
required by governmental entities;
(xi)    administrative service expenses (including, without limitation, related
personnel costs (including, without limitation, salaries, bonuses, equity-based
compensation, and benefits) relating to, among other things, the services set
forth in Section 3(a) hereof);
(xii)    audit, accounting and legal fees and other fees for professional
services relating to the operations of the Trust or the Trust Subsidiaries and
all such fees incurred at the request, or on behalf of, the Independent Trustees
or any committee of the Board of Trustees;
(xiii)    out-of-pocket costs for the Trust or the Trust Subsidiaries to comply
with all applicable laws, regulations and ordinances; and
(xiv)    all other costs incurred by the Advisor in performing its duties
hereunder.
(b)    Expenses incurred by the Advisor on behalf of the Trust or the Trust
Subsidiaries, or in connection with the services provided to the Trust pursuant
to this Agreement, and payable pursuant to this Section 9 shall be reimbursed no
less than monthly to the Advisor. The Advisor shall prepare a statement
documenting the expenses of the Trust and the Trust Subsidiaries, and shall
deliver such statement to the Trust and Holdco within twenty (20) days after the
end of each month. Reimbursement of the expenses set forth in such statement
shall be made no later than ten (10) days after the receipt of such statement.
10.    OTHER SERVICES.  Should the Board of Trustees request that the Advisor or
any director, officer or employee thereof render services for the Trust or the
Trust Subsidiaries other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Trustees of the Trust, subject to the limitations
contained in the Trust Agreement, and shall not be deemed to be services
pursuant to the terms of this Agreement.
11.    ASSIGNMENT TO AN AFFILIATE.  This Agreement may be assigned by the
Advisor to an Affiliate or Affiliates with the approval of a majority of the
Board of Trustees, including a majority of the Independent Trustees. The Advisor
may assign any rights to receive fees or other payments under this Agreement to
any Person without obtaining the approval of the Board of Trustees. This
Agreement shall not be assigned by the Trust or Holdco without the prior written
consent of the Advisor, except in the case of an assignment by the Trust or
Holdco to a corporation, limited partnership or other organization which is a
successor to all of the assets, rights and obligations of the Trust or Holdco,
in which case such successor organization shall be bound hereunder and by the
terms of said assignment in the same manner as the Trust and Holdco are bound by
this Agreement.
12.    OTHER ACTIVITIES OF THE ADVISOR.  Nothing herein shall prevent the
Advisor or its Affiliates from (a) engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates or (b) competing with the Trust, and the doctrine
of corporate opportunity or any similar doctrine applicable to the Trust shall
not apply to the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any member, manager, director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association and earn fees for rendering
such services.


7

--------------------------------------------------------------------------------




13.    TERM OF AGREEMENT.  This Agreement shall continue in force throughout the
duration of the existence of the Trust and shall terminate as of the date of
termination of the Trust.
14.    TERMINATION BY THE PARTIES.  This Agreement may be terminated immediately
by the Trust and/or Holdco or the Advisor for Cause.
15.    TERMINATION.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder, except that the Advisor shall be
entitled to receive from the Trust or Holdco within thirty (30) days after the
Termination Date all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to the Termination Date.
(b)    The Advisor shall promptly upon termination:
(i)    pay over to the Trust and Holdco all money collected and held for the
account of the Trust and the Trust Subsidiaries pursuant to this Agreement,
after deducting any accrued compensation and reimbursement for its expenses to
which it is then entitled;
(ii)    deliver to the Board of Trustees a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Trustees;
(iii)    deliver to the Board of Trustees all assets and documents of the Trust
and the Trust Subsidiaries then in the custody of the Advisor; and
(iv)    cooperate with the Trust and Holdco to provide an orderly management
transition.
16.    INDEMNIFICATION.  
(a)    The Trust, to the fullest extent permitted by law, shall indemnify and
hold harmless the Advisor, its Affiliates and the Advisor’s and its Affiliates’
respective officers, directors, members, managers, employees, stockholders,
partners, trustees, control persons and equityholders (each, an “Advisor Covered
Person”) from and against any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever, including reasonable legal
fees and other expenses reasonably incurred (collectively, “Losses”), in respect
of, arising out of or in connection with the business and operations of the
Trust or any Trust Subsidiary or any action taken or omitted by any such Advisor
Covered Person in good faith by or on behalf of the Trust or any Trust
Subsidiary pursuant to authority granted by this Agreement, except where found
by a court of competent jurisdiction to be attributable to the gross negligence,
fraud, willful misconduct or bad faith of any Advisor Covered Person or the
reckless disregard by any Advisor Covered Person of their duties under this
Agreement. In the event that any Advisor Covered Person becomes involved in any
capacity in any suit, action, proceeding or investigation in connection with any
matter arising out of or in connection with the Advisor’s duties hereunder, the
Trust will periodically reimburse such Advisor Covered Person for its reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith; provided that prior to any such
advancement of expenses (i) such Advisor Covered Person shall provide the Trust
with an undertaking to promptly repay to the Trust the amount of any such
expenses paid to it if it shall ultimately be determined that such Advisor
Covered Person is not entitled to be indemnified by the Trust as herein provided
in connection with such suit, action, proceeding or investigation, and (ii) such
Advisor Covered Person shall provide the Trust with a written affirmation that
such Advisor Covered Person in good faith believes that it has met the standard
of conduct necessary for indemnification hereunder; provided, further, that the
failure for any reason of the Trust to advance funds to any Advisor Covered
Person shall in no way affect such Advisor Covered Person’s right to
reimbursement of such costs if it is ultimately determined that such Advisor
Covered Person was entitled to indemnification pursuant to the terms hereof.


(b)    The Advisor, to the fullest extent permitted by law, shall indemnify and
hold harmless the Trust and any Trust Subsidiary, including their respective
officers, trustees, directors, members, managers, employees,


8

--------------------------------------------------------------------------------




stockholders, partners, trustees, control persons and equityholders (each, a
“Trust Covered Person”; an Advisor Covered Person and a Trust Covered Person are
each sometimes hereinafter referred to as an “Indemnified Party”) of and from
any and all Losses in respect of, arising out of or in connection with (i) any
action taken or omitted by the Advisor that is found by a court of competent
jurisdiction to constitute gross negligence, fraud, willful misconduct, bad
faith or reckless disregard of the Advisor’s duties under this Agreement or (ii)
any claims by the employees of the Advisor or its Affiliates relating to the
terms and conditions of their employment by the Advisor or its Affiliates.


(c)    An Indemnified Party will promptly notify the party from whom
indemnification is sought pursuant to Section 16(a) or 16(b), as applicable (the
“Indemnifying Party”), of the occurrence of any action, claim, suit, proceeding
or investigation (a “Claim”) likely to result in an indemnification request
pursuant hereto and shall describe the nature of the Claim; provided that any
failure by such Indemnified Party to notify the Indemnifying Party will not
relieve the Indemnifying Party from its obligations hereunder, except to the
extent that such failure shall have actually prejudiced the Indemnifying Party’s
ability to eliminate or reduce any liability or the defense of such action. Each
Indemnified Party hereby undertakes, and the Indemnifying Party hereby accepts
each Indemnified Party’s undertaking, to repay any and all such amounts so
advanced if it shall ultimately be determined that such Indemnified Party is not
entitled to be indemnified therefor. The Indemnifying Party will be entitled to
take control, at its own cost, in the defense of said Claim, including the
selection of counsel, in the Indemnifying Party’s sole discretion. In such a
case, the Indemnified Party shall provide the Indemnifying Party with all
necessary information and shall consult with the Indemnified Party on the
conduct of its defense. Such cooperation shall include the retention and (upon
the Indemnifying Party’s request) the provision to the Indemnifying Party of
records and information that are reasonably relevant to such third-party claim,
and the use of reasonable efforts to make employees available to provide
additional information and explanation of any material provided hereunder.
Should the Indemnifying Party so elect to assume the defense of a third-party
claim, the Indemnifying Party will not be liable to any Indemnified Party for
legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, unless the third-party claim involves potential
conflicts of interest between the Indemnified Party and the Indemnifying Party.
If the Indemnifying Party assumes such defense, the Indemnified Party shall have
the right to participate in the defense thereof and to employ counsel, at its
own expense (except as provided in the immediately preceding sentence), separate
from the counsel employed by the Indemnifying Party, it being understood that
the Indemnifying Party shall control such defense. No Indemnified Party shall
settle, compromise or consent to the entry of a judgment with respect to any
pending or threatened Claim in respect of which indemnification can be sought
under this Agreement without the Indemnifying Party’s prior written consent, in
its sole discretion. The Indemnifying Party shall accept no liability or
settlement in the context of Claims the consequences of which would be likely to
give rise to indemnification pursuant hereto, without the prior written consent
of the applicable Indemnified Party, unless such settlement agreement includes a
full and unreserved clause of exclusion of liability of any Indemnified Party in
the context of such dispute.
(d)    The provisions of this Section 16 shall survive the expiration or earlier
termination of this Agreement.
17.    NOTICES.  All notices, reports and other communications under this
Agreement to any party hereto shall be in writing and shall be deemed to have
been duly given for all purposes when (i) deposited in the mail, postage
prepaid, for delivery to, or deposited with a courier service for delivery to,
such party, or (ii) delivered personally or sent by email to such party, in each
case at the following address or at such other addresses or numbers as shall be
specified by the parties by like notice.
To the Trustees and to the Trust:
N1 Liquidating Trust
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention: Director, Legal Department    
Email: colonylegal@clns.com




9

--------------------------------------------------------------------------------




To Holdco:
N1 Hendon Holdings, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention: Director, Legal Department    
Email: colonylegal@clns.com
To the Advisor:
CNI NSI Advisors, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention: Director, Legal Department    
Email: colonylegal@clns.com
Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 17.
18.    MISCELLANEOUS.
(a)    Amendment. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto.
(b)    Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
(c)    Applicable Law.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.
(d)    Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
(e)    Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
(f)    Captions.  The titles of sections herein are for convenience only, and
they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
(g)    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[Signature page follows.]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Management Services
Agreement as of the date and year first above written.
 
 
THE TRUST:
 
 
N1 LIQUIDATING TRUST
 
 
By:
 /s/ Frank V. Saracino
 
 
 
Name:
Frank V. Saracino
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
HOLDCO:
 
 
N1 HENDON HOLDINGS, LLC
 
 
By:
N1 LIQUIDATING TRUST, its sole member
 
 
 
By:
 /s/ Frank V. Saracino
 
 
 
 
Name:
Frank V. Saracino
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
THE ADVISOR:
 
 
CNI NSI ADVISORS, LLC
 
 
By:
 /s/ Mark M. Hedstrom
 
 
 
Name:
Mark M. Hedstrom
 
 
 
Title:
Vice President
 
 
 







[Signature page to Management Services Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
DESCRIPTION OF EXCLUDED ASSET
That certain Promissory Note (the “Note”) in the original maximum principal sum
of $150,150,000.00 dated April 11, 2014, as given by KDI Panama Mall, LLC, KDI
Panama Center, LLC, KDI Panama Out Parcel, LLC, KDI Athens Mall, LLC, KDI Athens
Theater, LLC, KDI RiverGate Mall, LLC, and KDI RiverGate Center, LLC, each a
Georgia limited liability company (collectively, “Borrower”) to NS Income DB
Loan – Series III, a series of NS Income DB Loan, LLC, a Delaware limited
liability company, as successor in interest to SE Malls Lender NT‑I, LLC, a
Delaware limited liability company (“Lender”), which Note was evidenced in part
by that certain Loan Agreement dated as of April 11, 2014 between Borrower and
Lender.


A-1